 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10          Charles M Ewing,
                                                          CASE NO. 3:19-cv-05957-RJB-DWC
11                                 Petitioner,
                                                          ORDER
12                 v.

13          State of Washington,

14                                 Respondent.

15

16          Petitioner Charles Ewing, who is proceeding pro se, filed a Petition for Writ of Habeas

17 Corpus pursuant to 28 U.S.C. § 2254. Dkt. 8. In his Petition, Petitioner named the State of

18 Washington as Respondent. Id. The proper respondent to a habeas petition is the “person who

19 has custody over [the petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham v. United

20 States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).

21 Petitioner is currently confined at Coyote Ridge Corrections Center (“CRCC”). See Dkt. 8 The

22 Superintendent of CRCC is Jeffrey A. Uttecht.

23

24


     ORDER SUBSTITUTING RESPONDENT - 1
 1          Accordingly, the Clerk of Court is directed to substitute Jeffrey A. Uttecht as the

 2 Respondent in this action. The Clerk of Court is also directed to update the case title.

 3          Dated this 30th day of October, 2019.



                                                          A
 4

 5
                                                          David W. Christel
 6                                                        United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER SUBSTITUTING RESPONDENT - 2
